Case 6:20-cv-00473-ADA Document 54-8 Filed 11/25/20 Page 1 of 17




        EXHIBIT 27
     Case
      Case6:20-cv-00473-ADA
            6:20-cv-00454-ADA Document
                               Document54-8
                                        34 Filed
                                            Filed 10/23/20
                                                  11/25/20 Page
                                                           Page 12 of
                                                                   of 817




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a            Civil Action No. 6:20-cv-00454
BRAZOS LICENSING AND                    Civil Action No. 6:20-cv-00455
DEVELOPMENT                             Civil Action No. 6:20-cv-00456
                                        Civil Action No. 6:20-cv-00457
           Plaintiff,                   Civil Action No. 6:20-cv-00458
                                        Civil Action No. 6:20-cv-00459
                   v.                   Civil Action No. 6:20-cv-00460
                                        Civil Action No. 6:20-cv-00461
MICROSOFT CORPORATION,                  Civil Action No. 6:20-cv-00462
                                        Civil Action No. 6:20-cv-00463
           Defendant.                   Civil Action No. 6:20-cv-00464
                                        Civil Action No. 6:20-cv-00465



   DEFENDANT MICROSOFT CORPORATION’S REPLY IN SUPPORT OF ITS
      OPPOSED MOTION TO TRANSFER VENUE TO AUSTIN DIVISION
        Case
         Case6:20-cv-00473-ADA
               6:20-cv-00454-ADA Document
                                  Document54-8
                                           34 Filed
                                               Filed 10/23/20
                                                     11/25/20 Page
                                                              Page 23 of
                                                                      of 817




       By not moving to transfer WSOU’s sprawling litigation campaign out of the Western

District of Texas, Microsoft accepted that these trials will be roughly 2,000 miles from where the

vast majority of its relevant documents and witnesses reside. Nonetheless, based on a misleading

claim to “deep roots in the Waco community,” WSOU will not agree to a reasonable

compromise—for trial to be held in Austin, which is clearly more convenient for Microsoft and

third parties, and seemingly for WSOU’s principals as well. Even accounting for WSOU’s sole

employee and alleged recent activities in Waco, Austin remains the most reasonable, and clearly

the most convenient, venue for trial. All twelve cases should be transferred to the Austin

Division.

I.     THE PRIVATE FACTORS WEIGH IN FAVOR OF TRANSFER

       WSOU’s Opposition leaves undisputed key private factor facts weighing in favor of

transfer to Austin. Specifically, WSOU does not dispute that: Microsoft has no connection to

Waco; Waco is not convenient for Microsoft witnesses; Microsoft would have far more

witnesses than WSOU; and WSOU’s Complaints allege proper venue based on Microsoft’s

physical presence in Austin. As discussed below, WSOU’s arguments fail to overcome the

weight of the evidence that Austin is clearly the more convenient venue for trial.

               The Vast Majority of the Relevant Documents are Not in Waco.

       WSOU’s argument that the existence of its own documents in Waco weighs “heavily

against transfer,” (see Opp’n at 5) overlooks the miniscule proportion of relevant documents that

could be in Waco. The inventors—whom WSOU does not say are employees—reside all over

the country and the world. And, WSOU’s principals reside outside of Texas. Indeed, WSOU

does not identify any relevant documents in WSOU’s possession that are uniquely located in

Waco. At best, WSOU’s claim as to its documents has limited legal relevance to the transfer

inquiry: to the extent they exist only in hard copy and not electronically, they have been


                                                 1
        Case
         Case6:20-cv-00473-ADA
               6:20-cv-00454-ADA Document
                                  Document54-8
                                           34 Filed
                                               Filed 10/23/20
                                                     11/25/20 Page
                                                              Page 34 of
                                                                      of 817




transported to the Division for litigation purposes. See, e.g., Network Protec. Scis., LLC v.

Juniper Networks, Inc., No. 2:10-CV-224-JRG, 2012 WL 194382, at *4 (E.D. Tex. Jan. 23,

2012) (rejecting Plaintiff’s argument that its relevant documents are located at its headquarters in

Texas because “the Federal Circuit has made clear that recent and ephemeral contacts with a

forum, which are nothing more than a construct for litigation, should not be considered in a §

1404(a) analysis.” (citing In re Microsoft Corp., 630 F.3d 1361, 1364-65 (Fed. Cir. 2011))).

       In contrast, it is beyond dispute that in patent infringement cases, the bulk of the relevant

evidence usually comes from the accused infringer, and accordingly “the place where the

defendant’s documents are kept weighs in favor of transfer.” See In re Genentech, Inc., 566 F.3d

1338, 1345 (Fed. Cir. 2009). Microsoft’s documents are not in Waco, and if any are in the

District at all, they would be in Austin.

       Accordingly, even if WSOU’s unspecified documents merit consideration, the vast

majority of any relevant documents are not located in Waco, and this factor favors transfer.

               It Will Be Far Easier for Willing Witnesses to Travel to Austin than to Waco

       WSOU overlooks Microsoft’s showing that Austin is more convenient for willing, non-

party witnesses. See Opp’n at 6. Travel to Austin for the named inventors, none of whom are

parties, would be much more convenient given the availability of direct flights. See Mot. at 11–

12. WSOU did not dispute these facts, which weigh in favor of transfer. See Opp’n at 6–8.

       Although WSOU argues that Microsoft failed to prove that Austin is clearly more

convenient for out-of-state party witnesses, WSOU does not dispute that available flight

itineraries show that Austin will be more convenient for WSOU’s own out-of-state witnesses as

well, located in Hawaii, Los Angeles, and New York. See Mot. at 10–11. Based on their public

biographies, it appears that Messrs. Etchegoyen, Garvey, and Shanus would be knowledgeable at

least on reasonable royalty and standing issues. See Suppl. Yang Decl., Ex. 18.


                                                 2
        Case
         Case6:20-cv-00473-ADA
               6:20-cv-00454-ADA Document
                                  Document54-8
                                           34 Filed
                                               Filed 10/23/20
                                                     11/25/20 Page
                                                              Page 45 of
                                                                      of 817




        WSOU’s Mr. Hogan, now said to reside in Waco, had no hand in the technology for the

asserted patents and does not appear to be responsible for financial or licensing activities. See id.

Tellingly, WSOU does not explain his expected trial testimony. Regardless, given WSOU’s own

contention that the distance between Austin and Waco is less than 100 miles (see Opp’n at 8), its

claims of convenience as to a single witness carry little weight.

        By contrast, the breadth of WSOU’s allegations means many witnesses from Microsoft

will likely have to travel to testify for trial. The accused products span at least five different

technology sectors, implicating many different Microsoft engineers and other financial,

licensing, and marketing employees as trial witnesses. As explained in Microsoft’s Motion (see

Mot. at 10), travel to Austin is much more convenient for these witnesses than travel to Waco,

both because of flight availability and because Microsoft’s Austin facility can be available for

temporary workspace during trial. 1 WSOU’s reliance on VLSI Tech. LLC v. Intel Corp., 6:19-

CV-00254-ADA, 2019 WL 8013949, at *5 (W.D. Tex. Oct. 7, 2019)) is inapposite: that case

does not address the convenience and security of available office space in Austin for traveling

out-of-state witnesses to use, as Microsoft offers here.

        Accordingly, the cost of attendance of willing witnesses weighs in favor of transfer.

II.     THE PUBLIC FACTORS ARE NEUTRAL

                Court Congestion and Familiarity with Patent Procedures are Neutral Since
                the Case Will Remain with Judge Albright

        WSOU’s argument that court congestion and familiarity with the forum weigh against

transfer (see Opp’n at 9–10) is meaningless here, as the actions will stay with this Court. See,


1
  WSOU attacks the anticipated convenience of Microsoft’s Austin facility due to COVID, see
Opp’n at 6. But given that trial is scheduled for March 2022, WSOU’s criticism seems
opportunistically pessimistic at a time when optimism should be a common goal. By 2022, there
is real hope that COVID will be under control so that offices across the country would be fully
open. However, if not, Microsoft’s Austin facility is still large enough to accommodate visiting
witnesses while maintaining social distancing and supporting other COVID precautions.
                                                   3
        Case
         Case6:20-cv-00473-ADA
               6:20-cv-00454-ADA Document
                                  Document54-8
                                           34 Filed
                                               Filed 10/23/20
                                                     11/25/20 Page
                                                              Page 56 of
                                                                      of 817




e.g., VLSI Tech. LLC v. Intel Corp., No. 6:19-CV-00254-ADA, 2019 WL 8013949, at *5 (W.D.

Tex. Oct. 7, 2019) (cited by WSOU, see Opp’n at 1, 6) (“[a]dministrative difficulties flowing

from court congestion, familiarity of the forum with law that will govern case . . . are either

neutral or inapplicable because this Court will preside over this case, whether the case is in the

Austin Division or in the Waco Division.”); Hammond Development Int’l, Inc. v. Amazon.com,

Inc., No. 6:19-cv-00355, ECF No. 65 at 8, 10 (W.D. Tex. Mar. 30, 2020) (transferring to Austin;

congestion and familiarity of the forum neutral absent judicial reassignment).

               WSOU’s Recent, Flimsy Ties to Waco Do Not Establish a Localized Interest
               in These Cases

       WSOU boasts that it has “established deep roots in the Waco community” based on the

activities of one recently hired employee who moved from New York to Waco in February 2020,

one month after starting with WSOU and just weeks before WSOU began filing dozens of

lawsuits. See Hogan Decl., ¶¶ 1–2; Yang Decl., Ex. 5. This much is clear: WSOU had no

presence in or interactions with the Waco community prior to 2020 and has no substantial

presence now. WSOU’s principals are located out of state, including its Chairman and Founder,

its Head of Finance, and its President. Yang Decl., Exs. 6–10. No named inventors are in Waco.

Mot. at 4–5. None of the relevant facts or underlying actions in this case occurred in Waco, so

this Division has no particularized local interest. See Vasudevan Software, Inc. v. Intl. Bus.

Machines Corp., No. 09-CV-105-TJW, 2009 WL 3784371, at *3 (E.D. Tex. Nov. 10, 2009)

(finding this factor favored transfer where “[a]lthough [Plaintiff] maintains a facility in [the

Division] . . . there appears to be no to little connection between that facility and the witnesses,

evidence, and facts in this case.”).

       Additionally, WSOU’s job listings exemplify why WSOU’s recent activities to establish

a connection with Waco should be given no weight. Each listing relates to the same paralegal

position. See Suppl. Yang Decl., Ex. 19. And, each listing was posted only after Microsoft gave
                                                  4
        Case
         Case6:20-cv-00473-ADA
               6:20-cv-00454-ADA Document
                                  Document54-8
                                           34 Filed
                                               Filed 10/23/20
                                                     11/25/20 Page
                                                              Page 67 of
                                                                      of 817




counsel notice of its intent to seek transfer on September 15, 2020. 2 Id. The existence of a single

job listing (which allows for remote work), after Microsoft informed WSOU of its intent to seek

transfer to Austin, does not support a local interest in Waco. See In re Zimmer, 609 F.3d 1378,

1381 (Fed. Cir. 2010) (giving no weight to plaintiff’s attempt to artificially establish venue).

       WSOU’s repeated references to Baylor University are similarly misplaced and appear

tenuous. The only publicly available association is a quote from Mr. Shanus on Baylor’s “From

Our Donors” page. See Suppl. Yang Decl., Ex. 20 at 1. (“We appreciate the dedication to the

community of Waco and the work done on behalf of those in need. With great thanks, Brazos

Licensing and Development.”). This public donation does not even mention Baylor, in contrast

to other quotes from donors. See id. at 2–3. Regardless, Baylor is not at issue in this case;

whatever WSOU’s recent ties to Baylor, they do not outweigh the interests of the Microsoft

engineers and other witnesses. See Glob. Eq. Mgt. (SA) Pty. Ltd. v. Alibaba.com, Inc., No. 15-

CV-01702-RWS, 2017 WL 1109865, at *3 (E.D. Tex. Mar. 24, 2017) (citing In re Hoffmann-La

Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir. 2009)).

       Altogether, WSOU’s contacts with Waco are undoubtedly recent and inextricably linked

with its efforts to establish Waco as a legal venue for its licensing campaigns. Accordingly, when

accounting for recency and context, this factor is at worst neutral.

                                  *       *       *      *       *

       For all of the reasons above, Microsoft respectfully asks that the Court grant its Motion

and transfer these cases to the Austin Division, which is clearly the more convenient venue.




2
  Notably, Mr. Hogan’s declaration lacks information about the timing of any of WSOU’s
alleged business activity in Waco. See Hogan Decl., ¶¶ 4–7.
                                                  5
       Case
        Case6:20-cv-00473-ADA
              6:20-cv-00454-ADA Document
                                 Document54-8
                                          34 Filed
                                              Filed 10/23/20
                                                    11/25/20 Page
                                                             Page 78 of
                                                                     of 817




                                        Respectfully submitted,

Date: October 23, 2020                  /s/ Barry K. Shelton
                                        Barry K. Shelton
                                        Texas State Bar No. 24055029
                                        SHELTON COBURN LLP
                                        311 RR 620 S, Suite 205
                                        Austin, TX 78734
                                        Telephone: (512) 263-2165
                                        Fax: (512) 263-2166
                                        bshelton@sheltoncoburn.com

                                        Of Counsel

                                        Michael J. Bettinger
                                        Irene Yang
                                        SIDLEY AUSTIN LLP
                                        555 California St., Suite 2000
                                        San Francisco, CA 94104
                                        Telephone: (415) 772-1200
                                        Fax: (415) 772-7400
                                        mbettinger@sidley.com
                                        irene.yang@sidley.com

                                        Richard A. Cederoth
                                        John W. McBride
                                        SIDLEY AUSTIN LLP
                                        1 South Dearborn St.
                                        Chicago, IL 60603
                                        Telephone: (312) 853-7000
                                        Fax: (312) 853-7036
                                        rcederoth@sidley.com
                                        jwmcbride@sidley.com

                                        Attorneys for Defendant Microsoft Corporation




                                        6
       Case
        Case6:20-cv-00473-ADA
              6:20-cv-00454-ADA Document
                                 Document54-8
                                          34 Filed
                                              Filed 10/23/20
                                                    11/25/20 Page
                                                             Page 89 of
                                                                     of 817




                                CERTIFICATE OF SERVICE

       I certify that on October 23, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record as identified below.



                                                     /s/ Barry K. Shelton
                                                     Barry K. Shelton




                                                 7
Case
 Case6:20-cv-00473-ADA
      6:20-cv-00454-ADA Document
                         Document54-8
                                  34-3 Filed
                                        Filed11/25/20
                                              10/23/20 Page
                                                        Page10
                                                             1 of 17
                                                                  8




                  EXHIBIT 1
10/20/2020           Case
                      Case6:20-cv-00473-ADA
                           6:20-cv-00454-ADA Document
                                              Document54-8
                                                       34-3
                                                    Jobs        Filed
                                                                 Filed
                                                         | Startup Waco11/25/20
                                                                        10/23/20 Page
                                                                                  Page11
                                                                                       2 of 17
                                                                                            8

     ☰                                                                                                                 LogĐIn




   Jobs
      Search by title, company, or skill

     Current Space


   Join the Startup Waco community to see more detailed job listings!


   Jobs per Page       20


   2 jobs found


                                                                                                                      Remote
       Patent Practitioner
       Remote Đ Đ Đ Posted September 23, 2020 1:11pm
         Soxware    Patent Law    Attorney        Patents

       Founders Legal (Bekiares Eliezer LLP) is seeking a licensed patent practitioner (agent or attorney) with 5+ years of
       patent prosecution experience in electrical, computer, or soxware arts. Primary focus of……




       Paralegal/Administrative Assistant $30-70k
       605 Austin Ave Đ Đ Đ Posted September 24, 2020 12:15pm
         Schedule Development    Legal research       Legal writing   Paralegal   Calendar Management

       We’re seeking a capable paralegal to help support both the local and remote team in our day-to-day eworts,
       focusing on both legal and administrative support. We ower flexible remote (some……




   Jobs per Page       20




                                   Đ v2020.21.5                                                                Terms of Service

https://members.startupwaco.com/jobs                                                                                              1/2
10/20/2020           Case
                      Case6:20-cv-00473-ADA
                           6:20-cv-00454-ADA Document
                                              Document54-8
                                                       34-3
                                                    Jobs        Filed
                                                                 Filed
                                                         | Startup Waco11/25/20
                                                                        10/23/20 Page
                                                                                  Page12
                                                                                       3 of 17
                                                                                            8




https://members.startupwaco.com/jobs                                                             2/2
10/19/2020         Case
                    Case6:20-cv-00473-ADA
                         6:20-cv-00454-ADA Document
                                            Document
                                            Waco         54-8
                                                           34-3 Filed
                                                 Legal Professionals Filed11/25/20
                                                                            10/23/20
                                                                     Association (WLPA) Page
                                                                                         Page13
                                                                                              4 of 17
                                                                                                   8




                       Posted 08-01-20

                       The Zimmerman Law Firm

                       Seeking an experienced litigation paralegal to join our growing practice
                       in a full-time role assisting lawyers throughout the firm. We would prefer
                       an employee with at least three years experience, excellent attention to
                       detail, research and writing skills, and the ability to manage deadlines.
                       Competitive salary and opportunity for growth. All resumes kept
                       confidential. Resumes may be sent to: 3501 West Waco Drive, Waco
                       TX 76710; facsimile (254) 752-9680; main@zlawhelp.com
                       __________________________________________________________
                       Posted 09-02-2020

                       Mid-size Waco law firm seeking full-time legal assistant. Prefer at least
                       one year experience and experience with litigation. If interested, please
                       forward resume to Christian Hack at chack@slm.law---------------------------
                       --------------------
                       Posted 09-15-2020

                       The law firm of Johnson Hobbs Squires, LLP, in Waco, Texas, is seeking
                       an experienced, full time Personal Injury/Litigation paralegal.

                       Benefits include: Health Insurance, 401K plan, paid vacation days and
                       holidays, and life insurance.

                       Compensation offered will be based on experience.

                       Applicant must be experienced in requesting and organizing medical and
                       billing records, drafting legal pleadings, drafting discovery
                       requests/responses, maintaining multiple calendars, coordinating
                       depositions/mediations, and scheduling hearings/trials.

                       Please e-mail resume and contact information to Paula Caldwell at
                       pcaldwell@jhsfirm.com
                       -----------------------------------------------------------

                       POSTED 9-22-2020
                                                                        Brazos Licensing and
www.wacolpa.com/29901.html                                                                              1/3
10/19/2020         Case
                    Case6:20-cv-00473-ADA
                         6:20-cv-00454-ADA Document
                                            Document
                                            Waco         54-8
                                                           34-3 Filed
                                                 Legal Professionals Filed11/25/20
                                                                            10/23/20
                                                                     Association (WLPA) Page
                                                                                         Page14
                                                                                              5 of 17
                                                                                                   8
                       Development

                       Full Time Paralegal

                       Key Details

                       Location: 605 Austin Avenue, Suite 6 - Waco, Texas

                       Annual Salary: $30,000-50,000

                       Shift Time: 8 Hours

                       Work Arrangement: Flexible, in office and WFH

                       Benefits: Available

                       Contact: Matt
                       Hogan, matt@brazoslicensing.com (www.brazoslicensing.com)

                       Company Description

                       Brazos licensing and Development is a Waco, Texas-based patent
                       advisory and monetization firm. We’re active plaintiffs in the US district
                       court, Western District of Texas, with a primary focus on patents. We’re
                       seeking a capable paralegal to help support both the local and remote
                       team in our day-to-day efforts.

                       Responsibilities

                       Support the Brazos team locally and nationally in our day-to-day efforts.
                       Focusing on both legal and administrative support.

                       Job Duties

                       Organizing information for legal documents, keeping schedules and
                       calendars, office management and administrative tasks, vendor
                       management, client contact, record and document organization

                       Skills and Qualifications

                       Practicing strict client confidentiality, client contact skills, legal
                       administration skills, legal compliance, documentation skills, litigation
                       knowledge and support, administrative writing, scheduling, Microsoft
                       Office Suite, familiarity with Legal SaaS tools
www.wacolpa.com/29901.html                                                                              2/3
10/19/2020         Case
                    Case6:20-cv-00473-ADA
                         6:20-cv-00454-ADA Document
                                            Document
                                            Waco         54-8
                                                           34-3 Filed
                                                 Legal Professionals Filed11/25/20
                                                                            10/23/20
                                                                     Association (WLPA) Page
                                                                                         Page15
                                                                                              6 of 17
                                                                                                   8


                       Benefits

                       401k, health insurance, paid time off/holidays
                       ----------------------------------------------------------------------
                       These job postings are courtesy for a local company, local firm or local
                       attorney. Waco LPA members do not know anything more about the job
                       description, job requirements, or contact information than what is posted.
                       PLEASE READ THE INFORMATION PROVIDED AND DIRECT YOUR
                       QUESTIONS TO THE COMPANY/FIRM OR THE ATTORNEY.

                                    Waco Legal Professionals Association (WLPA) Webmaster: julie.abernathy@sbcglobal.net

                                            Waco LPA is a non-profit association under IRS Code Section 501(c)(6)




www.wacolpa.com/29901.html                                                                                                 3/3
10/19/2020           Case
                      Case6:20-cv-00473-ADA
                           6:20-cv-00454-ADA    Document
                                                  Documentassistant
                                        Paralegal/Administrative 54-8
                                                                  34-3 $35-70k
                                                                       Filed
                                                                         Filed11/25/20
                                                                               – 10/23/20    Page
                                                                                 Waco TX TalentPage
                                                                                                Portal 16
                                                                                                        7 of 17
                                                                                                             8


Paralegal/Administrative assistant $35-70k

  Full Time          Waco, Texas              P
                                                Posted 3 weeks ago


Login to bookmark this Job

               Brazos Licensing and Development                                                         brazoslicensing  Website
               Helping inventors develop, secure and monetize patents



Company Description
Brazos licensing and Development is a Waco, Texas-based patent advisory and monetization firm. We’re active
plaintiffs in the US district court, Western District of Texas, with a primary focus on patents. We’re seeking a
capable paralegal to help support both the local and remote team in our day-to-day efforts, focusing on both
paralegal and office management.


Responsibilities


Support the Brazos team locally and nationally in our day-to-day efforts. Focusing on both legal and
administrative support.




Job Duties


–        Organizing information for legal documents


–        Keeping schedules and calendars


–        Office management and administrative tasks


–        Vendor management


–        SaaS management


–        Client contact


–        Record and document organization


https://wacotxjobs.com/job/brazos-licensing-and-development-waco-texas-2-managing-director-business-development/                     1/2
10/19/2020           Case
                      Case6:20-cv-00473-ADA
                           6:20-cv-00454-ADA    Document
                                                  Documentassistant
                                        Paralegal/Administrative 54-8
                                                                  34-3 $35-70k
                                                                       Filed
                                                                         Filed11/25/20
                                                                               – 10/23/20    Page
                                                                                 Waco TX TalentPage
                                                                                                Portal 17
                                                                                                        8 of 17
                                                                                                             8



Skills and Qualifications


·      Practicing strict client confidentiality


·      Client contact skills


·      Legal administration skills


·      Legal compliance


·      Documentation skills


·      Litigation knowledge and support


·      Administrative writing


·      Scheduling


·      Microsoft Office Suite


·      Familiarity with Legal SaaS tools




Tagged as: administrative assistant, paralegal


       Apply for job




https://wacotxjobs.com/job/brazos-licensing-and-development-waco-texas-2-managing-director-business-development/   2/2
